
In extending to you, Sir, the warmest congratulations of the
delegation of Cameroon on your election to the presidency
of the forty-eighth session of the General Assembly, I am
not merely obeying protocol. I do so as well out of my wish
to pay a tribute to your outstanding qualities and to welcome
the significant contribution your country, Guyana, has made
to the building of a more just and more united world.
Your predecessor, our colleague Mr. Ganev of Bulgaria,
carried out his mandate very well. We are grateful to him
and express all our appreciation to him.
For two years now our Secretary-General, Mr. Boutros
Boutros-Ghali, has devoted unusual energy to the
management of the Organization, management that has been
made difficult by the increase in the number of United
Nations missions, the complexity of the challenges to be
met, and the acute financial crisis that is hindering the
successful carrying out of his activities. Cameroon wishes
to commend him for his wisdom and to assure him of its
support.
The Organization’s universality has been enhanced by
the admission of six new Member States. It is a pleasure for
me to welcome them among us and to assure them of
Cameroon’s readiness to maintain and develop relations of
cooperation and friendship with them.
The especially significant and unexpected changes that
have marked the end of this century confirm our feeling that
we must never despair of the human being and that,
whatever the circumstances may be, we must keep faith in
mankind’s future.
Indeed, the forty-eighth session of the General
Assembly is being held at a time when the image of that
historic handshake between Prime Minister Itzhak Rabin and
President Yasser Arafat is still bright in our minds, a
handshake that sealed the mutual recognition between Israel
and the Palestine Liberation Organization and consecrated
the agreement on autonomy for Gaza and Jericho. Never
before have conditions been as conducive to the building of
a lasting peace in the Middle East.
Forty-eighth session - 8 October l993 7
That historic event, a sign of the times, was followed
by the adoption by the Parliament of South Africa, which is
still composed exclusively of whites and coloureds, of the
agreement to establish a Transitional Executive Council,
conferring upon the black majority a right to participate in
the management of that country’s affairs with an eye to the
April 1994 elections, which should usher in a united,
democratic and non-racial South Africa.
Those are undeniably two major events of exceptional
significance, events that demonstrate the extent of the
upheaval in the world we are now witnessing.
Allow me, therefore, to salute the courage and great
vision demonstrated by the Israeli Government and the
leaders of the Palestine Liberation Organization. Certainly,
the peace in the Middle East that had seemed elusive is now
within reach. Cameroon had always hoped for this, and we
are therefore gratified at the progress made and wish to pay
a tribute to the various protagonists who contributed to it.
And with regard to this situation, has the time not come
to update the Organization’s documents dealing with the
situation in the Middle East? Cameroon intends to
contribute to the consideration of this question the
circumstances call for. The tone and provisions of
resolutions concerning South Africa also need to be brought
into line with the changes taking place in that country.
Cameroon supported the appeal made from this rostrum
by President Nelson Mandela for the lifting of the economic
sanctions against South Africa. We salute that outstanding
son of Africa, and we include in this commendation
President De Klerk, whose open-minded attitude has earned
our admiration.
The democratic transition in South Africa is at once
fragile and promising for the whole of the African continent.
It demands the support of the international community,
which must work to put an end to violence and the
destabilizing actions of the forces in the country that are
opposed to change.
Unfortunately, this remarkable improvement in the
situations in the Middle East and South Africa cannot mask
the threats to international peace and security caused by the
persistence of armed conflicts in various parts of the world
arising out of ethnic claims, the resurgence of nationalistic
feelings, religious intolerance, the desire for power, poverty
and underdevelopment.
At the very heart of Europe, a frightful war continues
in the Balkans, a war the more frightful because the ideology
underlying it is an affront to the conscience of mankind.
The indignation it has aroused throughout the world demands
that the weapons be silenced to enable the virtues of
dialogue to prevail over the logic of exclusion and conquest.
That war is also sorely testing the international community’s
ability to defend the principles and values of civilization in
our era.
It is equally untenable that in Angola innocent people,
caught up in an increasingly senseless war, continue to be
massacred. It must be obvious to everyone that a solution
to the Angolan problem cannot be imposed by force of arms.
It resides in concertation, dialogue and negotiation. We
therefore urge the parties concerned to seize this most recent
opportunity to achieve peace afforded them by strict
implementation of the Abidjan Agreements and the relevant
resolutions of the Security Council.
The imperatives of peace are also pressing upon our
Liberian, Somali and Mozambican brothers and sisters, who
have legitimate aspirations to the stability needed to
reconstruct their countries.
As regards Haiti, it is also important, if legality is to
triumph, that everything possible be done for the
implementation of the Governors Island Agreement.
In Western Sahara, we have not lost hope that,
following the negotiations now under way, the obstacles to
a referendum on the future status of the territory will be
removed.
In other parts of the world where hotbeds of tension
persist the spirit of confrontation must yield to the search for
negotiated solutions. In this context, Cameroon welcomes
the decisive contribution of the United Nations to the
restoration of peace in Cambodia. In paying tribute to the
memory of all those who have paid for peace in Cambodia
with their lives, I include Captain Ndi Ncho Abrahams of
the Cameroonian contingent of military observers of the
United Nations Transitional Authority in Cambodia
(UNTAC), who fell on the field of honour in Phnom Penh
on 7 September 1993.
I also wish to extend here our warm congratulations to
His Majesty King Norodom Sihanouk on his restoration to
the throne of Cambodia. We are convinced that his lofty
stature, eminent qualities and long experience will help his
country to set out again on the path to progress and the
reconciliation of its children.
8 General Assembly - Forty-eighth session
Meeting the challenge of peace, involves not only the
silencing of weapons, but also ensuring the reconstruction of
countries ravaged by war. We therefore appeal that, as
measures are taken to settle certain regional conflicts, the
necessary resources be mobilized to meet, as well as
humanitarian needs, the reconstruction needs of African
countries that have been torn by armed conflicts.
This would bolster the willingness of the African Heads
of State to assume greater responsibility in the prevention,
management and settlement of conflicts in their region. The
mechanism created for that purpose at the twenty-ninth
Summit of the Organization of African Unity deserves the
support of the international community, as it is involved in
the implementation of the agenda for peace adopted by the
Security Council. Furthermore, the adoption in Libreville in
September 1993 of a non-aggression pact between the 11
States members of the Economic Community of Central
African States is part of this trend. Concluded in the
framework of the Standing Advisory Committee on Security
Questions in Central Africa, created last year by the
Secretary-General of the United Nations, this agreement is
an essential link in the chain of confidence-building
measures aimed at the progressive reduction of the armed
forces and military budgets of the States of the subregion.
Our States are thereby determined to create an area of peace,
security and solidarity. We are thus entitled to expect the
continued support of the international community for this
initiative, sponsored by the United Nations.
In a more general context, the progress achieved in the
field of disarmament and arms limitation should continue.
We call on the major Powers to redouble their efforts to
accelerate the disarmament process, especially in the field of
nuclear weapons. The conclusion of a treaty banning
nuclear tests would meet the expectations of the international
community, just as the indefinite extension of the Non-
Proliferation Treaty would help reassure the non-nuclear-
weapon States. In this respect, we praise the dialogue being
pursued by the parties concerned to find a negotiated
solution to the differences between North Korea, on the one
hand and the International Atomic Energy Agency and the
Government of the United States of America on the other.
Lastly, the progressive establishment of the structures
of the Organization’s executive secretariat for the control of
chemical weapons strengthens our conviction that general
and complete disarmament is not just a dream. It is a
fervent aspiration of mankind that could be achieved if
greater political will were focused on that goal.
At the recent World Conference on Human Rights, held
in Vienna, our common vision of the values underlying
mankind’s shared aspiration to the effective enjoyment of
human rights made the longstanding dispute about a possible
hierarchy as between civil and political rights and economic,
social and cultural rights outdated. Now enshrined as
indivisible and interdependent, all these rights have one
objective alone: the promotion and protection of human
dignity, regardless of considerations of race, colour, sex or
religion. Recognition of that objective has contributed to the
rebirth of the idea of the universality of human rights and
has given those rights the moral and legal force of a
categorical imperative with unassailable legitimacy.
This development encourages the Government of
Cameroon, with the impetus given by His Excellency
President Paul Biya, to continue updating the legal and
institutional frameworks to promote the effective enjoyment
of human rights by our citizens. Our resolute march towards
democracy can be gauged by the incomparable freedom of
expression burgeoning throughout our national media, the
flourishing of political parties, the vitality of popular
participation in public life and the establishment, in the wake
of the State’s gradual disengagement, of new and vast areas
for the development of private initiative.
The National Committee on Human Rights and
Freedoms, whose activities enhance its credibility, is helping
enormously to make public opinion aware of the importance
of human rights and to alert our authorities to any possible
violation. The recent organization in Yaoundé by the United
Nations Centre for Human Rights of a training seminar for
members of that Committee highlights the role of
international cooperation in the promotion of human rights,
particularly in developing countries.
This cooperation suggests a new approach, necessitating
a reversal of the tendency to turn human rights into political
tools. This tendency often leads to a selective awareness of
human rights violations and discrimination in the application
of sanctions. Cooperation also suggests a new type of
partnership, allowing the highly publicized activism on
human rights to be replaced by calm and constructive
dialogue between the various parties in charge of promoting
and protecting human rights - States, national institutions,
non-governmental organizations and multilateral institutions.
In this context, the proposal to establish a post of high
commissioner for human rights has its merits. None the
less, it gives rise to some questions, the importance of which
requires that it be considered attentively and in depth.
Forty-eighth session - 8 October l993 9
The universality of human rights, which everyone must
henceforth respect, requires the democratization of
international economic relations. It would be unrealistic to
circumscribe the exercise of democracy within national
boundaries, when there are also flagrant injustices in
international economic relations that constitute grave
violations of human dignity.
A victim of such injustices, Africa, more than any other
developing region, has the characteristics of a continent
adrift. It is toiling under an intolerable debt burden in a
situation exacerbated by an overall trend towards
disinvestment, a decline in official development assistance
and a steady deterioration in the terms of trade as a result of
the continuing fall in commodity prices.
In these circumstances, is it acceptable that net financial
flows should continue from the impoverished African
countries to the rich countries? As we have already pointed
out, this situation cannot be considered in economic terms
alone. It is an ethical problem involving the conscience of
our Northern partners and of international financial
institutions.
Need we recall that despite the seriousness of the
economic crisis they are facing the African States, like the
countries of the East, have undertaken courageous reforms
towards liberalizing their economies and democratizing their
political systems?
While we are pleased at the mobilization of resources
aimed at accompanying reform in the countries of the East,
we must deplore the fact that no similar effort has been
made for the benefit of the African countries that are also in
a state of transition. Structural adjustment plans are the only
alternative solution proposed to them. Because they are
becoming increasingly exorbitant and difficult to bear, their
social costs need to be given more attention by our partners
so that the already fragile foundations of our young States
will not crumble.
The very recent International Conference, on African
Development, held in Tokyo, will give us an opportunity to
draw the attention of the international community to the
distress of the African continent.
The failure of the United Nations Programme of Action
for African Economic Recovery and Development 1986-
1990 and the disappointing progress of the United Nations
New Agenda for the Development of Africa in the 1990s
underscore, if need be, the urgent need to establish for that
continent a consistent set of measures to stimulate recovery
including, in particular, debt alleviation and the enhancement
of human resources, the transfer of technology, support for
the diversification of production and the improvement of
conditions for access of our products to international
markets.
We must set our sights on establishing a fund for
financing African development. The imperatives of
international solidarity are not consistent with
compartmentalization on the basis of racial or geographical
considerations. Hence, we cannot leave the African
countries at the mercy of market forces, which are devoid of
all legitimacy owing to speculation. The international
community must therefore undertake to construct a more
legitimate new world order that is in keeping with full
respect for law and justice.
The world partnership for sustainable development
enshrined in Rio de Janeiro responds to this aspiration.
While we are pleased at the establishment of the
Commission for Sustainable Development, the release of
resources required for the financing of Agenda 21 has not
yet been accomplished.
In the social sphere, activities conducted throughout the
United Nations system with a view to fighting against the
AIDS pandemic and to repressing the illicit traffic in
narcotic drugs and psychotropic substances deserve high
priority in the agenda of our Organization.
Similar importance should be attached to the integration
of women in the process of development and to the
protection of vulnerable groups of society.
The International Conference on Population and
Development planned for Cairo in 1994, the World Summit
for Social Development, to be held in 1995 in Copenhagen,
and the Fourth World Conference on Women, to be held
also in 1995, in Beijing, will offer opportunities to review all
of these issues at the highest level. These gatherings will
make it possible for us to refine our understanding of these
problems in order better to integrate them in our
development policies.
Guaranteeing international peace and security and
promoting the economic and social development of its
Members are the tasks that the United Nations has been
called upon to perform since its establishment. The changes
generated by the end of East-West rivalry have created
conditions more conducive to the attainment of these
objectives. Our Organization should therefore rethink its
structures and its working methods in order to increase their
10 General Assembly - Forty-eighth session
effectiveness, the better to respond to the ever-growing
expectations of the international community.
The restructuring process under way is of course part
of this trend. We are pleased at the prevailing spirit of
consensus in the search for solutions to this problem - a
problem made complex and delicate because of the need to
reconcile the need for effectiveness and the imperative of
democratization which alone can safeguard the plurality of
approaches that underlies the universality of our
Organization.

In this context, the reform of the Security Council
should not be confined to a mere broadening of its
composition. It should above all make it possible to revive
the spirit behind the decision to confer upon the members of
the Council broad powers regarding the maintenance of
international peace and security. These powers should
therefore be exercised in the interest of all, and not on the
basis of other considerations.
The General Assembly should, along the same lines,
remain a global forum where the positions of States are
expressed and harmonized. We are therefore in favour of a
strong Secretariat endowed with adequate structures and with
a highly qualified staff that reflects the diversity and the
excellence of the peoples of the United Nations. This means
that throughout the system and within our Organization, the
ongoing process of restructuring should be consistent with
the spirit of the Charter.
Mankind has always cherished the utopian dream of a
world in which man would no longer be a danger to his
fellow man, and in which peace, justice and equity would
prevail. The sudden acceleration of history at the turn of
this century gives this utopian hope an impetus that enhances
our shared perception of the need to establish a new and
more united world order. This "promise of history" being
shaped will be an expression of the convergence of our will
to free mankind of the consequences of a past that we hope
is forever behind us. The universal conscience cannot put
up with the horrors of war and of flagrant violations of
human rights, nor should it at the dawning of the third
millennium tolerate the persistence of poverty and hardship
that trample underfoot the intrinsic values of our shared
humanity.
Thus the United Nations must meet the challenge of
renewal in order fully to play its central role in the building
of a world consistent with the ideals of its founding fathers.
In the final analysis, history condemns us to be hopeful - in
the midst of violence, does man not persevere in his utopian
dream of peace?
